DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3 each recite a range of a particular roughness value (Ra, Ry, Rz, respectively) without specifying an appropriate unit for the particular roughness value.  Roughness is effectively a measurement of length or distance and should have a unit of microns, inches, etc.
Claims 4-9 are indefinite for the reasons set forth above by way of their dependence from claim 1.
Claim 8, at lines 3-4, describes “a ratio of an actually-measured surface area to a surface area of a measurement visual field on the laminate interface”.  The portion of this limitation describing “a surface area of a measurement visual field on the laminate 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (hereinafter “Sato”) (U.S. Pub. No. 2008/0292963A1) in view of Kim (U.S. Pub. No. 2018/0102546A1).
Regarding claims 1, 3-5 and 9, Sato teaches a current collector 1 for a stack battery 10’ including a first metal layer 100, a second metal layer 200, and another metal layer 210, wherein the second metal layer 200 and the another metal layer 210 
Kim teaches an electrolytic copper foil 110 which functions as a negative electrode current collector of a secondary battery, wherein the electrolytic copper foil is provided with first and second protective layers 112a and 112b on opposite surfaces thereof (see paragraph 45).  The electrolytic copper foil has a surface roughness Rz of 0.5 to 2.7 μm to improve adhesion strength thereof (see paragraphs 62 and 88). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first metal layer of Sato with the surface roughness as taught by Kim in order to improve an adhesion thereof.
Although Kim teaches a roughness value Rz rather than a roughness value Ra, one of ordinary skill in the art would expect a surface exhibiting a roughness Rz of greater than 2.0 μm to exhibit a surface roughness Ra that is greater than 0.12 μm.
Regarding claim 2, although Kim teaches a roughness value Rz rather than a roughness value Ry, one of ordinary skill in the art would expect a surface exhibiting a 
Regarding claims 6 and 7, although Sato does not explicitly teach nickel as the second metal, nickel is widely used in the construction of current collectors and when used in combination with iron as the first metal, nickel satisfies Sato’s preference that the Young’s modulus of the first metal be greater than the Young’s modulus of the second metal.  Specifically, iron has a Young’s modulus of 210 GPa, while nickel has a Young’s modulus of 170 GPa.  It is noted that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971) (See MPEP § 2123).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/           Primary Examiner, Art Unit 1727